 1
 2
 3
 4
 5
 6
 7
 8                                      UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11   THOMAS WHITE,                                         )   Case No.: 1:18-cv-1720 - JLT
                                                           )
12                    Plaintiff,                           )   ORDER GRANTING PLAINTIFF’S REQUEST
                                                           )   FOR AN EXTENSION OF TIME
13           v.                                            )   (Doc. 15)
                                                           )
                             1
14   ANDREW M. SAUL ,                                      )
     Commissioner of Social Security,                      )
15                                                         )
                      Defendant.                           )
16                                                         )
17           On July 31, 2019, Plaintiff filed a stipulation of the parties for Plaintiff to have an extension of
18   thirty days to file an opening brief in the action. (Doc. 15) Notably, the Scheduling Order permits a
19   single extension of thirty days to be made by stipulation (Doc. 5-1 at 3), and this is the first extension
20   sought by the parties following the filing of the administrative record. Thus, the Court ORDERS:
21           1.       The request for an extension of time (Doc. 15) is GRANTED; and
22           2.       Plaintiff SHALL file an opening brief on or before September 8, 2019.
23
24   IT IS SO ORDERED.
25
         Dated:      August 1, 2019                                   /s/ Jennifer L. Thurston
26                                                             UNITED STATES MAGISTRATE JUDGE

27
28

            1
              This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the Court has substituted the newly appointed Commissioner in accordance with Fed. R. Civ. P. 25(d).
